Citation Nr: 0804106	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-14 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hallux 
valgus.

2.  Entitlement to service connection for ionizing radiation 
and environmental hazard exposure.

3.  Entitlement to an initial disability rating in excess of 
10 percent for a left ankle scar.

4.  Entitlement to an initial disability rating in excess of 
10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from August 2001 to August 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

In January 2006, the veteran and his mother presented 
testimony before the undersigned Veterans Law Judge during a 
videoconference hearing.

The Board notes that, at the January 2006 Board hearing, the 
veteran indicated that he was experiencing problems in his 
left knee and back secondary to his service-connected left 
ankle disability.  These matters are, accordingly, referred 
to the RO for appropriate action.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for a left ankle disability is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

During his January 2006 Board hearing, the veteran stated 
that he wished to withdraw his claims of entitlement to 
service connection for bilateral hallux valgus, entitlement 
to service connection for ionizing radiation and 
environmental hazard exposure, and entitlement to an initial 
disability rating in excess of 10 percent for a left ankle 
scar.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the claims of 
entitlement to service connection for bilateral hallux 
valgus, entitlement to service connection for ionizing 
radiation and environmental hazard exposure, and entitlement 
to an initial disability rating in excess of 10 percent for a 
left ankle scar.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  At 
the January 2006 Board hearing, the veteran withdrew his 
appeal for entitlement to service connection for bilateral 
hallux valgus, entitlement to service connection for ionizing 
radiation and environmental hazard exposure, and entitlement 
to an initial disability rating in excess of 10 percent for a 
left ankle scar.  Accordingly, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to these claims, and the Board does not have 
jurisdiction to review the appeal for these claims.


ORDER

The appeal regarding the matters of entitlement to service 
connection for bilateral hallux valgus, entitlement to 
service connection for ionizing radiation and environmental 
hazard exposure, and entitlement to an initial disability 
rating in excess of 10 percent for a left ankle scar, are 
dismissed.


REMAND

The Board finds that further procedural and evidentiary 
development is required before VA can resolve the veteran's 
claim of entitlement to an initial disability rating in 
excess of 10 percent for a left ankle disability

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and her representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The record is absent of a 
letter notifying the veteran of the requirements of the VCAA, 
regarding the duties of the VA.  Therefore, a remand to the 
RO is required in order to correct this deficiency.  

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board acknowledges that 
the veteran was provided a VA examination in May 2005.  
Subsequent to the May 2005 VA examination, the veteran 
underwent surgery on his left ankle.  In June 2005, the 
veteran had painful retained hardware removed from his left 
ankle.  Post-surgery, the veteran has complained of decreased 
mobility and range of motion.  Accordingly, the veteran 
should be afforded an additional VA examination to determine 
the current severity of his left ankle disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with notifying the veteran 
of the requirements of the VCAA, to 
include notifying the veteran of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate his claim and of what 
information the veteran should provide and 
what information VA will attempt to obtain 
on his behalf.  It should allow the 
appropriate opportunity for response. 

2.  The veteran should be scheduled for a 
VA orthopedic examination for an opinion 
as to the current nature and severity of 
his service-connected left ankle 
disability.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.

The physician should express opinions 
concerning whether pain to the left ankle 
could significantly limit functional 
ability during flare-ups or on repeated 
use over a period of time.  These 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  If the 
examiner is unable to make such 
determinations, it should be so indicated 
on the record.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles. All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.  

3.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal remain denied, 
the RO should issue to the veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


